Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW109126320, filed on 04/29/20.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/23/21 and 01/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
4.	Claim 1 is objected to because of the following informalities: the limitation of “the top portion” should possibly read “the head portion”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US 2016/0056549) in view of Morinari (US 2014/0057500). 
7.	Regarding claim 1, Ueyama teaches A probe pin [Figures 1-6, a probe pin is shown], comprising: a reference axis extending along a longitudinal direction of the probe pin [Figures 1-6, a reference axis is shown, see Figure below]; a head portion, which includes, in a sequential order along the reference axis, a sensing end, at least one positioning recess, (and a first spring engaging portion) [Figures 1-6, a head portion 23 is shown, see Figure below]; a bottom portion, including a connecting end [Figures 1-6, a bottom portion 24 including a connecting end is shown]; and a spring, disposed between the top and bottom portions, wherein the spring encircles (and engages) with the first spring engaging portion, and abuts the bottom portion [Figures 1-6, a spring 25 is disposed between the top and bottom portions 23 and 24, the spring 25 encircles the portion and abuts the bottom portion 24].
Ueyama does not explicitly teach a first spring engaging portion.
However, Morinari teaches a first spring engaging portion [Figures 5-6, P(0045) teaches a spring engaging portion to which the spring contacts/engages].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ueyama and Morinari. Doing so would allow Ueyama to comprise a spring engaging portion which allows contact between spring and pin itself and hence help effectively move pin/plunger up and down.




    PNG
    media_image1.png
    712
    426
    media_image1.png
    Greyscale

8.	Regarding claim 2, Ueyama teaches wherein the sensing end includes a multi-point-contact end, a line-contact end, or a surface-contact end [Figures 1-6, the sensing end 23b is shown].
9.	Regarding claim 3, Ueyama teaches wherein in a cross section view perpendicular to the reference axis, the surface-contact end is a circular shape, a hexagonal shape, or a polygonal shape other than hexagonal shape [Figures 1-6, the surface-contact end shape is shown].
See Figure above, the head portion is shown].
11.	Regarding claim 5, Ueyama teaches wherein the spring is a spiral spring or a volute spring [Figures 1-6, a spiral spring is shown].
12.	Regarding claim 7, Ueyama teaches wherein the head portion further includes a central axle, and the bottom portion further includes a center hole, wherein a portion of the central axle is inserted into the central hole, and the spring encircles the central axle [Figures 1-6, the head portion includes a central axle and bottom portion further includes a center hole, see Figures 5-6].

12.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US 2016/0056549) in view of Morinari (US 2014/0057500) in further view of Schaldach (US 5,208,996).
13.	Regarding claim 6, Ueyama teaches the probe pin. 
Ueyama and Morinari does not explicitly teach wherein the bottom portion includes a second spring engaging portion, and the spring encircles the second spring engaging portion; wherein the first and second spring engaging portions belong to a screw type, a shuttle type, or a combination of the shuttle type and the screw type, which is configured to operably engage with the spring.
Figure 4, the bottom portion includes a screw type (threaded) spring engaging portion 20].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ueyama, Morinari with Schaldach. Doing so would allow Ueyama and Morinari to comprise screw type (threaded) spring engaging portion which would help improve contact and hence help improve testing.

14.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US 2016/0056549) in view of Morinari (US 2014/0057500) in view of Kohashi et al. (US 2006/0186905). (“Kohashi”).
15.	Regarding claim 8, Ueyama teaches An inspection module [Figures 1-6, an inspection module], comprising: a plurality of probe pins, each of which includes a sensing end, (a first spring engaging portion), a spring, and a connecting end, wherein the spring encircles (and engages with the first spring engaging portion) [Figures 1-6, a plurality of probe pins 10 are shown including a sensing end, a spring, a connecting end, see Figure above]; a pin allocating plate, including a plurality of pin guiding holes which respectively correspond to a plurality of sensing points of an integrated circuit, wherein the sensing ends are configured to protrude out from the pin guiding holes [Figures 1-6, a pin allocating plate 20/21 includes a plurality of guiding holes which correspond to sensing points of an IC 12, the sensing ends 23b protrudes out of the pin guiding holes 21a], (wherein the pin allocating plate further includes a tapering Figures 1-6, a bottom plate 19 includes pinholes corresponding to the positions of pin guiding holes, the pinholes accommodates the probe pins 244, 24b, the connecting ends 24b protrudes out from the bottom plate 19]; wherein the sensing end includes a multi-point-contact end, a line contact end, or a surface contact end [Figures 1-6, the sensing end 23b is shown].
Ueyama does not explicitly teach a first spring engaging portion; wherein the pin allocating plate further includes a tapering structure for guiding the integrated circuit to enter a predetermined position1592000-674V109-003 RH-1514where the sensing ends are aligned with the sensing points.
However, Morinari teaches a first spring engaging portion [Figures 5-6, P(0045) teaches a spring engaging portion to which the spring contacts/engages].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ueyama and Morinari. Doing so would allow Ueyama to comprise a spring engaging portion which allows contact between spring and pin itself and hence help effectively move pin/plunger up and down.
Ueyama and Morinari does not explicitly teach wherein the pin allocating plate further includes a tapering structure for guiding the integrated circuit to enter a predetermined position1592000-674V109-003 RH-1514where the sensing ends are aligned with the sensing points.
However, Kohashi teaches wherein the pin allocating plate further includes a tapering structure for guiding the integrated circuit to enter a predetermined position1592000-674V109-003 RH-1514where the sensing ends are Figure 6, the pin allocating plate 12 further includes a tapering structure 14 (12 and 14 combined) for guiding the IC 15].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ueyama, Morinari with Kohashi. Doing so would allow Ueyama to comprise a tapering structure to guide the IC and hence help cover and protect the IC during testing.
16.	Regarding claim 9, Ueyama teaches wherein the connecting ends are configured to contact or to be coupled to a plurality of signal contacts of a test circuit [Figures 1-6, see connecting ends 24b contacting the wiring board P].
17.	Regarding claim 10, Ueyama teaches wherein the spring is a spiral spring or a volute spring [Figures 1-6, a spiral spring is shown].

18.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US 2016/0056549) in view of Morinari (US 2014/0057500) in view of Kohashi (US 2006/0186905)  in further view of Schaldach (US 5,208,996).
19.	Regarding claim 11, Ueyama teaches the probe pin. 
Ueyama, Morinari and Kohashi does not explicitly teach wherein the bottom portion includes a second spring engaging portion, and the spring encircles the second spring engaging portion; wherein the first and second spring engaging portions belong to a screw type, a shuttle type, or a combination of the shuttle type and the screw type, which is configured to operably engage with the spring.
Figure 4, the bottom portion includes a screw type (threaded) spring engaging portion 20].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ueyama, Morinari and Kohashi with Schaldach. Doing so would allow Ueyama, Morinari and Kohashi to comprise screw type (threaded) spring engaging portion which would help improve contact and hence help improve testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NEEL D SHAH/Primary Examiner, Art Unit 2868